 

Exhibit 10.2

 

QUALITY ASSURANCE AGREEMENT

 

This Quality Assurance Agreement (“QA Agreement”) is made and entered into this
12th day of August 2016 (the “Effective Date”) by and between Propanc Health
Group Corporation, having its office at 555 Riversdale Road, Camberwell,
Victoria, 3124, Australia (“COMPANY”) and Q-Biologicals NV, having its office at
Technologiepark 4, 9052 Zwijnaarde, Belgium, RPR Gent 840.165.203
(“Q-BIOLOGICALS”). Q-BIOLOGICALS and COMPANY being collectively referred to
below as the “Parties” and individually as a “Party.”

 

Whereas, COMPANY and Q-BIOLOGICALS have entered into a Manufacturing Services
Agreement (the “Manufacturing Services Agreement”) on August 12th, 2016 for the
manufacturing of the Products (as defined in the Manufacturing Services
Agreement).

 

Whereas, by means of this QA Agreement, the Parties intend to define the
respective responsibilities of Q-BIOLOGICALS and COMPANY at the quality level
for manufacturing and testing of the Products.

 

1.            Purpose of the Quality Assurance Agreement

 

1.1           All capitalized terms in this QA Agreement shall have the same
meaning as in the Manufacturing Services Agreement, unless otherwise explicitly
stated herein.

 

1.2           The purpose of this QA Agreement is to establish the respective
obligations and responsibilities of Q-BIOLOGICALS and COMPANY relating to the
manufacturing and testing of Products under the Manufacturing Services
Agreement.

 

1.3           cGMPs or current Good Manufacturing Practices shall mean the
applicable standards relating to manufacturing practices for intermediates, bulk
products or finished pharmaceutical products. For the purposes of this
Agreement, cGMPs refers to Eudralex The Rules Governing Medicinal Products in
the European Community, Volume IV Good Manufacturing Practice for Medicinal
Products” as may be amended from time to time.

 

1.4           This QA Agreement shall be attached to and incorporated in the
Manufacturing Services Agreement. In the event of a conflict between any of the
provisions of this QA Agreement and the Manufacturing Services Agreement, the
provisions of the QA Agreement shall prevail in respect of specific quality
matters, for all other matters the Manufacturing Services Agreement shall
prevail.

 

2.            Procedures for revision

 

This QA Agreement can be modified as needed, with prior written approval of both
Parties. This QA Agreement must be modified if any term fails to meet future
revisions of applicable regulations and guidelines.

 

 

 

 

3.            Term of the QA Agreement

 

3.1           This QA Agreement shall commence as of the Effective Date of the
Manufacturing Services Agreement and shall terminate or expire upon the
termination or expiration of the Manufacturing Services Agreement.

 

3.2           Q-BIOLOGICALS’s obligations for record and sample retention shall
survive termination or expiration of this QA Agreement for the period provided
in the relevant provisions of this QA Agreement.

 

4.            Regulatory Submissions

 

4.1           COMPANY will be responsible for the submission of documentation to
regulatory authorities in support of the Products.

 

4.2           COMPANY and Q-BIOLOGICALS will mutually agree upon responses,
which Q-BIOLOGICALS will make, to questions and/or requests of regulatory
authorities regarding production processes and Product testing relevant to
COMPANY.

 

4.3           Q-BIOLOGICALS will cooperate with COMPANY in support of all
regulatory filings involving Products including participation in meetings with
regulatory authorities as appropriate. The cost related to such support will be
carried by COMPANY.

 

5.            Regulatory Audit Exchange

 

5.1           Q-BIOLOGICALS shall inform COMPANY in writing within five (5)
business days of notification of any communication or action (e.g. Facility
inspection, record or sample request, etc.) initiated by a regulatory authority
directly related to the Facility or manufacturing and quality control operations
which may impact on the Products.

 

Q-BIOLOGICALS shall provide COMPANY with a copy of any regulatory inspection
report, deficiency letter, or regulatory compliance observation arising from the
foregoing inspection excluding any Confidential Information, within ten (10)
calendar days of receipt.

 

If as a result of any such inspection, Q-BIOLOGICALS is required to take any
corrective action in order to comply with any applicable Law, Q-BIOLOGICALS
shall inform COMPANY in writing of any such action it has taken in response to
such requirement.

 

5.2           COMPANY will inform Q-BIOLOGICALS in a timely fashion when
regulatory agencies are seeking to schedule inspections concerning the Products
at Q-BIOLOGICALS’s Facility.

 

COMPANY will be permitted two representatives during the opening, closing and
daily wrap up portions of the inspection at Q-BIOLOGICALS’s Facility.

 

5.3           Q-BIOLOGICALS’s communication and commitments with regulatory
inspectors will be limited to matters outside of COMPANY’s regulatory
submissions, and COMPANY will be informed of all such communication and
commitments that could impact COMPANY’s regulatory submissions. COMPANY and
Q-BIOLOGICALS will mutually agree upon responses, which COMPANY will make, to
the questions and requests of a regulatory authority regarding production
processes and Product testing. COMPANY will determine and make all other
responses to regulatory authorities.

 

 

 

 

6.            Audits

 

6.1           COMPANY or a person or firm acting on behalf of COMPANY has the
right to perform one audit of Q-BIOLOGICALS Facility, laboratories and
warehouses each year for the purposes of verification Q-BIOLOGICALS compliance
with cGMPs and Q-BIOLOGICALS SOPs related to the manufacturing and testing of
the Products. The audit will be limited to 2 business days to occur on mutually
agreed dates.

 

6.2           COMPANY or a person or firm acting on behalf of COMPANY may also
perform an annual audit of each Q-BIOLOGICALS Authorized Subcontractors involved
in the manufacture, testing and validation of the Products, providing that
COMPANY provides Q-BIOLOGICALS with prior written notification of its intent to
audit. Q-BIOLOGICALS will provide commercially reasonable efforts to facilitate
the scheduling and execution of COMPANY’s audits of subcontractors.

 

6.3           In addition to the annual compliance audit, COMPANY or a person or
firm acting on behalf of COMPANY may also audit Q-BIOLOGICALS and its Authorized
Subcontractors in the event of failure or recall of a Product lot.

 

6.4           At the conclusion of each audit, COMPANY or a person or firm
acting on behalf of COMPANY will hold a wrap up meeting with Q-BIOLOGICALS
and/or its Authorized Subcontractors to review all significant audit
observations.

 

6.5           Within 30 days of each audit it performs at Q-BIOLOGICALS and its
Authorized Subcontractors, COMPANY will provide Q-BIOLOGICALS with a written
report of its observations and recommendations. Within 30 days of receipt of
COMPANY’s audit report, Q-BIOLOGICALS and/or its subcontractors will provide a
written response to COMPANY including a response to all COMPANY observations.

 

6.6           In the event that COMPANY finds any contractual or regulatory
deficiencies during such audit, Q-BIOLOGICALS shall take a course of action and
resolution acceptable to COMPANY in accordance with a time-plan which shall be
agreed upon between COMPANY and Q-BIOLOGICALS.

 

7.            Documentation

 

7.1           Q-BIOLOGICALS is responsible for generating and maintaining
records of equipment usage, cleaning and maintenance.

 

 

 

 

7.2           Q-BIOLOGICALS shall draw up the manufacturing and quality control
documents according to its own format. Upon COMPANY’s written request,
Q-BIOLOGICALS will send these manufacturing and quality control documents to
COMPANY for approval and sign off prior to production of the Products.
Q-BIOLOGICALS shall use a documentation system for the Products which contains
information about the phases of manufacture to the degree that enables COMPANY
an assessment for compliance with the registration files.

 

7.3           Q-BIOLOGICALS will provide COMPANY with copies of documents used
in the manufacturing process and testing of the Products upon request.

 

7.4           Q-BIOLOGICALS will provide COMPANY with copies of the completed
batch records and overview of associated deviation reports, test reports,
Certificate of Analysis and Confirmation of Compliance created for each batch of
Product produced by Q-BIOLOGICALS.

 

7.5           Changes to documentation will be implemented according to Section
12 of this QA Agreement.

 

7.6           Q-BIOLOGICALS is responsible for maintaining Product batch
production and testing records for a period of minimum ten (10) years. Written
authorization from COMPANY is required prior to the movement or destruction of
Product records. If Q-BIOLOGICALS is no longer willing or able to store Product
records, COMPANY may have the records destroyed, or transferred to an alternate
storage location at COMPANY’s expense.

 

8.            Manufacture and Testing

 

8.1           Q-BIOLOGICALS will perform manufacture and testing of the Products
in the Facility.

 

8.2           COMPANY is authorized to have one (1) representative present at
the Facility during Product manufacture and testing. Additional COMPANY
representatives may be permitted if agreed beforehand by Q BIOLOGICALS.

 

8.3           Q-BIOLOGICALS is responsible for installation, qualification,
calibration, and maintenance of equipment, instruments and Facility utilized in
the manufacture and release testing of the Products.

 

8.4           Prior to the start of the production of the Products, the assigned
production rooms and relevant equipment will be changed over with proper
cleaning and documented when changing from one product to another. Rooms and
equipment changeover shall be reviewed and released by Q-BIOLOGICALS’s quality
unit prior to the start of the production.

 

8.5           All manufacturing operations shall be performed according to the
manufacturing documents and the procedures set forth in the Manufacturing
Services Agreement and this QA Agreement.

 

8.6           Q-BIOLOGICALS is responsible for control and monitoring of the
Product manufacturing process and production rooms.

 

8.7           Q-BIOLOGICALS is responsible for assigning and tracking unique
identifier numbers to each lot of raw material, component, product intermediate
and Product. From this information Q-BIOLOGICALS will develop a trace tree for
each lot of Product. Q-BIOLOGICALS will send to COMPANY the trace tree for the
Product lot.

 

 

 

 

8.8           Q-BIOLOGICALS will utilize raw materials, products and packaging
articles according to its own internal specifications and procedure.
Q-BIOLOGICALS will establish and maintain a BSE/TSE assessment for all relevant
materials.

 

8.9           Q-BIOLOGICALS is responsible for ensuring that all raw materials
purchased by Q-BIOLOGICALS and used in the manufacturing process are tested
according to Q-BIOLOGICALS’s approved specifications and the Specifications.
Q-BIOLOGICALS is responsible for maintaining critical raw materials retain
samples according to the specifications.

 

8.10         The dates of manufacture will be determined by, and documented in,
the Batch Records Documents (BRD’s).

 

8.11         The expiration date of the Products will be determined by COMPANY.

 

8.12         Q-BIOLOGICALS will label the Products.

 

8.13         Q-BIOLOGICALS will store the Products in a controlled area
according to written COMPANY instructions and in compliance with cGMP.

 

Q-BIOLOGICALS shall be responsible for establishment and maintenance of an
environmental monitoring program to assure adherence to such specified storage
conditions.

 

8.14         Q-BIOLOGICALS is responsible for retaining samples from each lot
for testing in accordance with cGMP. Q-BIOLOGICALS shall retain sufficient
samples from each batch to allow retesting to be performed.

 

8.15         Q-BIOLOGICALS will maintain these samples for each lot until the
lot reaches its expiry date + 1 year. COMPANY will provide Q-BIOLOGICALS with
written instructions regarding the disposition of retention samples from expired
lots. When Q-BIOLOGICALS is no longer willing or able to store retention
samples, COMPANY may have the samples destroyed, or transferred to an alternate
storage location at COMPANY’s expense.

 

8.16         Testing of the Products performed by Q-BIOLOGICALS will be done in
accordance with test methods approved by COMPANY using calibrated equipment.

 

8.17         Test results must be evaluated against the specifications as stated
in the Product monograph drafted by Q-BIOLOGICALS.

 

8.18         Test records must be written to enable full reconstruction of the
testing performed.

 

9.            Shipment

 

9.1           Q-BIOLOGICALS will ship the Products to COMPANY in accordance with
the Manufacturing Services Agreement and according to written COMPANY
instructions.

 

 

 

 

9.2           Q-BIOLOGICALS will not ship Products to any destination until
written approval has been received from COMPANY.

 

9.3           All units of Product will be accounted for prior to shipping.

 

9.4           The documentation of the shipping amounts will be forwarded to
COMPANY.

 

10.          Subcontracting

 

10.1         Q-BIOLOGICALS agrees not to subcontract any of the manufacturing,
packaging, labeling, inspection, testing and/or handling of Products to a third
party unless permitted under, and done in accordance with, the terms of the
Manufacturing Services Agreement.

 

11.         PRODUCT Release

 

11.1         COMPANY and Q-BIOLOGICALS will each identify a Quality Assurance
(QA) representative who will function as the points of contact between the
PARTIES for the purposes of communication regarding Product release and
regulatory compliance activities.

 

11.2         COMPANY and Q-BIOLOGICALS will mutually agree upon testing
specifications for the Products. The PARTIES will mutually agree in writing to
all changes to such specifications prior to implementation.

 

11.3         Q-BIOLOGICALS is responsible for reviewing Product lot records,
test results performed by Q-BIOLOGICALS and corresponding specifications and
determining whether or not the Product complies with Specifications.

 

11.4         Q-BIOLOGICALS will issue a Certificate of Analysis and Confirmation
of Compliance to COMPANY. The Certificate of Analysis will contain a summary of
the Product test results performed by or for Q-BIOLOGICALS, specifications, date
of manufacture, date of expiry and lot size. The Confirmation of Compliance will
contain a statement signed by Q-BIOLOGICALS’s Qualified Person stating that the
lot has been manufactured and tested by Q-BIOLOGICALS in compliance with cGMP
and Q-BIOLOGICALS SOP’s and the Product Specifications set forth in the Product
specification file; any revision of the Product specification file that has an
impact on the Product Specifications shall require Q-BIOLOGICAL’s prior written
consent.

 

11.5         Q-BIOLOGICALS will provide per Product lot at least the following
documents to the COMPANY:

 

·the Certificate of Analysis

·the Confirmation of Compliance

·Lot/Batch genealogy

·a copy of the completed production records and overview associated
investigation/deviation reports

·environmental monitoring data during filling

 

 

 

 

·copies of all laboratory data including raw data and overview associated
laboratory investigation reports (OOS).

 

11.6         COMPANY will make reasonable efforts to inspect each lot within
sixty (60) days of receipt of the Certificate of Analysis, Confirmation of
Compliance and requested documents.

 

12.         Change Control

 

12.1         All changes by COMPANY to previously approved documents, to
equipment used in the manufacturing process of the Product, to Product
Specifications and test methods used, or other contractual requirements must be
mutually approved by COMPANY and Q-BIOLOGICALS in writing prior to
implementation.

 

12.2         Q-BIOLOGICALS will inform COMPANY in writing within 10 working days
of any major changes to its Facility.

 

12.3         Q-BIOLOGICALS will inform COMPANY within 10 working days in writing
of any major changes in quality systems.

 

12.4         Q-BIOLOGICALS hereby declares that no major change to the
production process, test methods, protocols and/or equipment with potential
impact on the Products will be made without prior written authorization of
COMPANY.

 

13.         Validation

 

13.1         Q-BIOLOGICALS will inform COMPANY about the validation status of
the equipment used in the manufacturing or testing of the Products.
Q-BIOLOGICALS will ensure that the validation of the equipment is performed as
agreed. Q-BIOLOGICALS will provide COMPANY with equipment validation
certificates upon request.

 

13.2         The validation of the manufacturing process, test methods will be
performed upon request of COMPANY and must be executed according protocols
approved prior to execution by COMPANY. Q-BIOLOGICALS will provide COMPANY with
copies of process manufacturing and test methods validation certificates upon
request.

 

14.         Investigations

 

14.1         Q-BIOLOGICALS will notify COMPANY of all excursions, deviations,
observations and investigations which could impact past, current or future lots
of the Products.

 

COMPANY would like to be notified of major deviations within 24 hours of
discovery or as soon as is practically possible if corrective actions can
prevent a batch failure.

 

14.2         Q-BIOLOGICALS will notify COMPANY of all Product testing failures
within 2 business days, and prior to initiating retesting.

 

14.3         All investigations concerning the Products and conducted at
Q-BIOLOGICALS will be reviewed and approved by Q-BIOLOGICALS and provided to
COMPANY.

 

 

 

 

14.4         All deviations, including but not limited to non-compliances and
non-conformities, will be thoroughly investigated by Q-BIOLOGICALS and, if
applicable, corrective actions to prevent reoccurrence of the deviations will be
suggested. Corrections to repair any deviation will only be made after
notification to COMPANY and after written approval by COMPANY.

 

Major deviations during manufacturing and/or quality control will be reported by
telephone and/or by e-mail to COMPANY within 24 hours of discovery or as soon as
is practically possible.

 

15.         Dispute Resolution

 

Disputes concerning the acceptability of Product lots or general compliance
issues will be resolved by the Quality Assurance representatives of the Parties.
If the dispute is not resolved after 30 days, either Party may upon written
notification to the other request that the dispute be resolved according to the
provisions of the Manufacturing Services Agreement.

 

16.         Assignment of the QA Agreement

 

Q-BIOLOGICALS shall not assign any rights and/or responsibilities given by this
QA Agreement to a third party without prior written consent of the COMPANY
except according to the provisions of the Manufacturing Services Agreement.

 

17.         List of people to contact

 

For COMPANY:  

Propanc Health Group Corporation

Attn: James Nathanielsz

555 Riversdale Road

Camberwell, Victoria, 3124

Australia

      For Q-BIOLOGICALS:      

CEO

Dr. Annie Van Broekhoven

Tel. +32 9/241 1103

Email: annie.vanbroekhoven@q-biologicals.be

     

Qualified Person

Marijke Verhaeghe

Tel. +32 9/241 1102

Email: marijke.verhaeghe@q-biologics.be

 

 

 

 

 

Q-BIOLOGICALS   Propanc Health Group Corporation       By: /s/ Marijke Verhaeghe
  By: /s/ James Nathanielsz       Name: Marijke Verhaeghe   Name: James
Nathanielsz       Title: Qualified Person   Title: CEO       Date: 22 Aug 16  
Date: 23 Aug, 2016

 

Q-BIOLOGICALS       By: /s/ Tanja Vandeputte       Name: Tanja Vandeputte      
Title: QA Manager       Date: 22 Aug 16  

 

 

 